United States Court of Appeals
              for the district of columbia circuit
                                
                                
                                
No. 99-1325                                  September Term, 2000

National Lime Association,                                       
               Petitioner
               
v.

Environmental Protection Agency,
               Respondent
               


Consolidated with 99-1326


                                
           On Petitions for Review of An Order of the
                Environmental Protection Agency
                                
                                
                                

     BEFORE: Edwards, Chief Judge, Ginsburg and Tatel, Circuit Judges.

                              ORDER

     Upon consideration of the Petition for Rehearing of the Environmental Protection Agency,
it is

     ORDERED that the Petition for Rehearing is hereby denied, and it is 

     FURTHER ORDERED that the opinion filed herein on December 15, 2000 is hereby
amended to substitute the paragraph beginning on the bottom of page 12 and continuing at the
top of page 13 with the following:

               Although we thus believe that section 7412(d)(1)'s
          language disposes of this issue, we add that our reading of that
          section is reinforced by the Clean Air Act's legislative history.  A
          report by the Senate Committee on Environment and Public Works
          states:
          
               The technologies, practices or strategies which are
               to be considered in setting emission standards under
               this subsection go beyond the traditional end-of-the
               stack treatment or abatement system.  The
               Administrator is to give priority to technologies or
               strategies which reduce the amount of pollution
               generated through process changes or the
               substitution of materials less hazardous.  Pollution
               prevention is to be the preferred strategy wherever
               possible.
               
          S. REP. NO. 101-228, at 168.
          
          

FOR THE COURT:
Mark J. Langer, Clerk

Filed On: February 14, 2001 [575997]